Exhibit 10.2
D.R. HORTON, INC.
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN NO. 2
D.R. Horton, Inc. established, on January 1, 1994, the D.R. Horton, Inc.
Supplemental Executive Retirement Plan No. 2 (the “Plan”), a supplemental
retirement plan for certain of its key management or highly compensated
employees pursuant to which it makes Employer allocations of benefits for
retirement.
The Plan hereby is amended and restated, effective January 1, 2005, and is
intended as good faith compliance with the American Jobs Creation Act of 2004
with respect to amounts earned or that become vested on or after January 1,
2005.
ARTICLE I
GENERAL
Section 1.1 Effective Date. This Plan was originally effective as of January 1,
1994. This amendment and restatement of the Plan shall be effective as of
January 1, 2005.
Section 1.2 Purpose. The purpose of the Plan is to protect Participants against
contingencies that interrupt or impair their earning power and to assure that
funds will be available for such Participants upon retirement, death or
disability.
ARTICLE II
DEFINITIONS AND USAGE
Section 2.1 Definitions. Wherever used in the Plan, the following words and
phrases shall have the meaning set forth unless the context plainly requires a
different meaning:

  (a)   “Account” means the account established on behalf of the Participant as
described in Section 4.2     (b)   “Administrative Committee” means the
committee appointed by the Board to administer the Plan.     (c)   “Affiliate”
means any business entity 80% or more owned or controlled by the Company.    
(d)   “Agreement” means an agreement for Supplemental Retirement Benefits
between the Employer and a Participant in accordance with Section 3.3.     (e)  
“Board” means the Board of Directors of the Company.     (f)   “Cause” means any
matter that constitutes a violation of the standard of employee conduct set
forth in the Company’s Employee Manual as in effect on the date of such
termination.

 

 



--------------------------------------------------------------------------------



 



  (g)   “Change in Control” means:

  (i)   With respect to amounts that were both earned and vested as of
December 31, 2004, and any earnings attributable thereto, the occurrence of any
of the following events:

  (1)   A merger, consolidation or reorganization of the Company into or with
another corporation or other legal person if the stockholders of the Company,
immediately before such merger, consolidation or reorganization, do not,
immediately following such merger, consolidation or reorganization, then own
directly or indirectly, more than 50% of the combined voting power of the
then-outstanding voting securities of the corporation or other legal person
resulting from such merger, consolidation or reorganization in substantially the
same proportion as their ownership of Voting Securities (as hereinafter defined)
immediately prior to such merger, consolidation or reorganization;     (2)   The
Company sells all or substantially all of its assets to another corporation or
other legal person, or there is a complete liquidation or dissolution of the
Company;     (3)   There is a report filed on Schedule 13D or Schedule 14D-1 (or
any successor schedule, form or report), each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing 20% or
more of the combined voting power of the then-outstanding voting securities of
the Company (“Voting Securities”) (computed in accordance with the standards for
the computation of total percentage ownership for the purposes of Schedule 13D
or Schedule 14D-1 (or any successor schedule, form or report)); or     (4)   The
Company files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) that a
change in control of the Company has occurred or will occur in the future
pursuant to any then-existing contract or transaction.

 

2



--------------------------------------------------------------------------------



 



  (ii)   With respect to amounts that are earned and/or become vested on or
after January 1, 2005, and any earnings attributable thereto, the occurrence of
any of the following events:

  (1)   A merger, consolidation or reorganization of the Company into or with
another corporation or other legal person if the stockholders of the Company,
immediately before such merger, consolidation or reorganization, do not,
immediately following such merger, consolidation or reorganization, then own
directly or indirectly, at least 50% of the combined voting power of the
then-outstanding voting securities of the corporation or other legal person
resulting from such merger, consolidation or reorganization in substantially the
same proportion as their ownership of Voting Securities (as defined above)
immediately prior to such merger, consolidation or reorganization;     (2)   The
Company sells all or substantially all of its assets to another corporation or
other legal person, or there is a complete liquidation or dissolution of the
Company, in each case, subject to the requirements of Section 409A of the Code
and any regulations or other guidance issued thereunder;     (3)   There is a
report filed on Schedule 13D or Schedule 14D-1 (or any successor schedule, form
or report), each as promulgated pursuant to the Exchange Act of 1934 disclosing
that any person or group has acquired, either in one transaction or in a series
of transactions over a 12-month period ending on the date of the most recent
acquisition, the beneficial ownership of securities representing more than 35%
of the combined voting power of the then-outstanding Voting Securities (computed
in accordance with the standards for the computation of total percentage
ownership for the purposes of Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report));

 

3



--------------------------------------------------------------------------------



 



  (4)   There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report), each as promulgated pursuant to the
Exchange Act of 1934 disclosing that any person or group has become the
beneficial owner of securities representing 50% or more of the combined voting
power of the then-outstanding Voting Securities (computed in accordance with the
standards for the computation of total percentage ownership for the purposes of
Schedule 13D or Schedule 14D-1 (or any successor schedule, form or report));.
Notwithstanding the provisions set forth above, a “Change in Control” shall not
be deemed to have occurred for purposes of this Plan solely because (i) the
Company, (ii) any Affiliate, or (iii) any employee stock ownership plan or any
other employee benefit plan of the Company or any Affiliate either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act disclosing
beneficial ownership by it of Voting Securities, whether in excess of 20% or
otherwise, or because the Company reports that a change in control of the
Company has occurred or will occur in the future by reason of such beneficial
ownership. For purposes of calculating beneficial ownership pursuant to this
subsection, any Voting Securities held by Donald R. Horton as of the date hereof
or received by Donald R. Horton in connection with any merger involving the
Company and any affiliate of the Company shall not be included in the
calculation of beneficial ownership.

  (h)   “Code” means the Internal Revenue Code of 1986, as amended.     (i)  
“Company” means D.R. Horton, Inc., a Delaware corporation, and any successor
thereto.     (j)   “Compensation” means an employee’s Salary, Incentive
Compensation, and other compensation paid by the Employer for the Plan Year.    
(k)   “Disabled” means that a Participant either (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering employees
of the Employer.     (l)   “Eligible Employee” has the meaning set forth in
Section 3.1.     (m)   “Employer” means the Company and each Affiliate of the
Company.     (n)   “Incentive Compensation” means such bonuses and other non
periodic amounts (not including equity compensation) payable to an employee in
addition to his Salary for services rendered during the Plan Year, which may be
paid to the employee in the following Plan Year as determined by the Employer in
accordance with its general policies and procedures and its sole discretion.
Whether a payment qualifies as “Incentive Compensation” shall be determined by
the Administrative Committee in its sole discretion.

 

4



--------------------------------------------------------------------------------



 



  (o)   “Participant” means an Eligible Employee of the Employer who is
participating in the Plan in accordance with Section 3.2.     (p)   “Plan” means
the D.R. Horton, Inc. Amended and Restated Supplemental Executive Retirement
Plan No. 2, as set forth herein, and as it may be amended from time to time.    
(q)   “Plan Year” means October 1st through September 30th.     (r)   “Salary”
means the base annual compensation payable to an employee by the Employer for
services rendered during a Plan Year, before reduction for amounts deferred
pursuant to the D.R. Horton, Inc. Deferred Compensation Plan or to the D.R.
Horton, Inc. Profit Sharing Plus Plan, or any other deferred compensation,
401(k), or cafeteria plan, which is payable in cash to the employee for services
to be rendered during the Plan Year; provided that “Salary” shall exclude
Incentive Compensation that may be paid by the Employer to an employee with
respect to the Plan Year.     (s)   “Supplemental Retirement Benefit” means the
deferred compensation benefit of a Participant as determined under Article IV.

Section 2.2 Usage. Except where otherwise indicated by the context, any
masculine terminology used herein shall also include the feminine and vice
versa, and the definition of any term herein in the singular shall also include
the plural and vice versa.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
Section 3.1 Eligibility. An “Eligible Employee” is an employee of the Employer
who has been chosen by the Administrative Committee, in the exercise of its sole
discretion, to be permitted to participate in the Plan; provided that at all
times the Plan shall continue to qualify as an unfunded plan maintained
primarily to provide deferred compensation benefits to a select group of
management or highly compensated employees, within the meaning of sections 201,
301, and 401 of the Employee Retirement Income Security Act of 1974, as amended
from time to time. Eligibility begins on the first day of the first Plan Year
subsequent to being chosen by the Administrative Committee to participate in the
Plan.
Section 3.2 Participation. Each Eligible Employee of the Employer shall become a
Participant by having Supplemental Retirement Benefits allocated to his Account.
A Participant shall continue as such until his or her entire Supplemental
Retirement Benefit has been paid.

 

5



--------------------------------------------------------------------------------



 



Section 3.3 Agreement Procedure. The Employer and each Eligible Employee may
execute an Agreement that provides for the amount to be allocated by the
Employer to a Participant’s Account in accordance with Section 4.3 below.
ARTICLE IV
SUPPLEMENTAL RETIREMENT BENEFIT
Section 4.1 Supplemental Retirement Benefit. A Participant’s Supplemental
Retirement Benefit shall be equal to the total amount allocated to the
Participant’s Account.
Section 4.2 Accounts. The Company shall establish and maintain, pursuant to the
terms of the Plan, an Account for each Participant consisting of amounts
allocated pursuant to Sections 4.3, 4.4 and 4.5 below. All amounts which are
allocated to the Account shall be allocated solely for purposes of accounting
and computation.
Section 4.3 Allocations. The Company shall allocate such amount under the Plan
as determined under any Agreement that is in effect for each Plan Year. In the
event that the Employer and the Eligible Employee have not executed an
Agreement, the Company may allocate such amount under the Plan as the
Administrative Committee determines in its sole discretion.
Section 4.4 Earnings. A Participant’s Account shall be credited (or debited)
quarterly with earnings (or losses) at a rate determined by the Company, in
accordance with the procedures established by the Administrative Committee.
Section 4.5 Valuation of Accounts. The value of a Participant’s Account shall be
determined from time to time by the Administrative Committee in the following
manner:

  (a)   First, a Participant’s Account shall be allocated with earnings as
specified above;     (b)   Next, a Participant’s Account shall be allocated with
all Company allocations as specified above.

Each Participant’s Account shall be valued as of the last day of each Plan Year
(or more frequently as agreed upon by the Administrative Committee), and shall
be valued as of the date that a Participant receives a payment under the Plan,
in accordance with the procedures established by the Administrative Committee.
All allocations to a Participant’s Account shall be deemed to have been made on
the applicable valuation date in the order of priority set forth in this
Section 4.5.

 

6



--------------------------------------------------------------------------------



 



ARTICLE V
PAYMENT OF BENEFITS
Section 5.1 Commencement of Supplemental Retirement Benefit Payments. Except as
otherwise provided in this Article V, the payment of a Participant’s
Supplemental Retirement Benefit shall be made (in the case of a lump sum) or
shall commence (in the case of installment payments) within 60 days after the
date on which the earliest of the following events occurs:

  (a)   the Participant terminates service with the Employer for any reason;    
(b)   the Participant’s service with the Employer is terminated by the Employer
for any reason;     (c)   the Participant becomes Disabled;     (d)   the
Participant dies; or     (e)   there is a Change in Control of the Company.

If a Participant dies before receiving the Supplemental Retirement Benefit, then
such Supplemental Retirement Benefit shall be paid in the form of a lump sum
payment to the person or persons designated under Section 5.3. Notwithstanding
any other provision of this Plan to the contrary, a Participant’s right to
receive any Supplemental Retirement Benefit shall terminate and be forfeited
immediately upon termination of the Participant’s service with the Employer for
Cause.

 

7



--------------------------------------------------------------------------------



 



Section 5.2 Specified Employees. Notwithstanding any other provision of this
Plan to the contrary, with respect to any Participant who is a “specified
employee” (as such term is defined under Section 409A of the Code), no
distribution under paragraphs (a) or (b) of Section 5.1 of this Plan may be made
of the Supplemental Retirement Benefit, earlier than six (6) months following
the date of such Participant’s termination of service with the Employer;
provided, however, that in the case of distributions that are to be paid in
quarterly installments (as opposed to in a lump sum), any installments that
would otherwise have been payable during the six-month period immediately
following a Participant’s termination of service with the Employer shall be
payable in lump sum on the first day of the seventh month following such
termination.
Section 5.3 Designation of Beneficiary. A Participant may, by written instrument
delivered to the Administrative Committee during the Participant’s lifetime,
designate one or more primary and contingent beneficiaries to receive the
Supplemental Retirement Benefit which may be payable hereunder following the
Participant’s death, and may designate the proportions in which such
beneficiaries are to receive such payments. A Participant may change such
designations from time to time, and the last written designation filed with the
Administrative Committee prior to the Participant’s death shall control.
Notwithstanding the foregoing, a Participant who is married may not designate a
beneficiary other than the Participant’s spouse, unless the spouse consents in
writing to such alternate beneficiary designation. In the event a Participant
does not designate a beneficiary, or for any reason such designation is
ineffective, in whole or in part, or if no designated beneficiary survives the
Participant, payment shall be made by the Administrator in the following order
of priority:

  (a)   to the Participant’s surviving spouse; or if none;     (b)   to the
Participant’s children, per stripes; or if none;     (c)   the amounts that
otherwise would have been paid to the Participant or the Participant’s
beneficiaries under the Plan shall be paid to the Participant’s estate.

Section 5.4 Form of Supplemental Retirement Benefit Payments.

  (a)   Subject to Section 5.2, each Participant shall make a distribution
election to select distribution of his or her Supplemental Retirement Benefit
either (i) in a lump sum or (ii) in quarterly installments over a period not to
exceed five (5) years, provided that any such distribution election, to the
extent not already made, must be made no later than December 31, 2008; provided,
however, that (i) no such election made in the calendar year 2006 may change
payment elections with respect to payments that would have otherwise been
received in the calendar year 2006, or to accelerate payments into calendar year
2006 that would not have otherwise been made in 2006, (ii) no such election made
in the

 

8



--------------------------------------------------------------------------------



 



      calendar year 2007 may change payment elections with respect to payments
that would have otherwise been received in the calendar year 2007, or to
accelerate payments into calendar year 2007 that would not have otherwise been
made in 2007; and (iii) no such election made in the calendar year 2008 may
change payment elections with respect to payments that would have otherwise been
received in the calendar year 2008, or to accelerate payments into calendar year
2008 that would not have otherwise been made in 2008. New Plan participants
shall make their election pursuant to this Section 5.4(a) within 30 days of
becoming eligible to participate in the Plan. Notwithstanding anything herein to
the contrary, if a distribution election under this Section 5.4(a) is not
received prior to the deadlines set forth in this Section 5.4(a), distribution
of such Supplemental Retirement Benefit shall be made pursuant to Section 5.4(c)
as if the Participant had not made any election under this Section 5.4(a).    
(b)   If a Participant elects to receive his or her distributions in the form of
quarterly installments, the amount of each installment payment shall be equal to
the balance remaining in the Participant’s Account multiplied by a fraction, the
numerator of which is one (1), and the denominator of which is the total number
of remaining installment payments. The installment amount shall be adjusted
annually to reflect investment gains and losses allocated to the Participant’s
Account.     (c)   If no valid distribution election is made in accordance with
this Section 5.4 by the deadlines specified in Section 5.4(a), the Participant’s
Account will be distributed in the form of a lump sum payment upon termination
of employment subject to Section 5.2.     (d)   Each Participant’s distribution
election shall be made in writing, signed by the Participant on a Distribution
Election Form provided by the Company.     (e)   Notwithstanding any
distribution election made by the Participant pursuant to this Section 5.4 to
receive installment payments, if the Participant dies before such installment
payments commence, or while such installment payments are being made, the
balance of the Participant’s Supplemental Retirement Benefit shall be paid in
the form of a lump sum to the person or persons designated under Section 5.3.

ARTICLE VI
ADMINISTRATION
Section 6.1 General. Except as otherwise specifically provided in the Plan, the
Administrative Committee shall be responsible for administration of the Plan.
Section 6.2 Administrative Rules. The Administrative Committee may adopt such
rules of procedure as it deems desirable for the conduct of its affairs except
to the extent that such rules conflict with the provisions of the Plan.

 

9



--------------------------------------------------------------------------------



 



Section 6.3 Duties. The Administrative Committee shall have the following
rights, power, duties, and discretionary authority:

  (a)   The decision of the Administrative Committee in matters within its
jurisdiction shall be final, binding and conclusive upon any person affected by
such decision, subject to the claims procedure hereinafter set forth.     (b)  
The Administrative Committee shall have the complete discretionary duty and
authority to interpret and construe the provisions of the Plan, to decide any
question which may arise regarding the rights of employees, Participants, and
beneficiaries, and the amounts of their respective interests, to adopt, amend or
waive such rules and to exercise such powers as the Administrative Committee may
deem necessary for the administration of the Plan, and to exercise any other
rights, powers or privileges granted to the Administrative Committee by the
terms of the Plan.     (c)   The Administrative Committee shall maintain full
and complete records of its decisions. Its records shall contain all relevant
data pertaining to the Participant and his rights and duties under the Plan. The
Administrative Committee shall have the duty to maintain Account records of all
Participants.     (d)   The Administrative Committee shall cause the .principal
provisions of the Plan to be communicated to the Participants, and a copy of the
Plan and other documents shall be available at the principal office of the
Company for inspection by the Participants at reasonable times determined by the
Administrative Committee.

Section 6.4 Fees. No fee or compensation shall be paid to any person for
services as the Administrative Committee.
ARTICLE VII
CLAIMS PROCEDURE
Section 7.1 General. Any claim for Supplemental Retirement Benefits under the
Plan shall be filed by the Participant or beneficiary (“claimant”) on the form
prescribed for such purpose with the Administrative Committee.
Section 7.2 Denials. If a claim for Supplemental Retirement Benefits under the
Plan is wholly or partially denied, notice of the decision shall be furnished to
the claimant by the Administrative Committee within 90 days after receipt of the
claim by the Administrative Committee. If special circumstances require an
extension, an additional 90 day period may apply, provided that the claimant is
notified of the extension before the expiration of the first 90 days.

 

10



--------------------------------------------------------------------------------



 



Section 7.3 Notice. Any claimant who is denied a claim for Supplemental
Retirement Benefits shall be furnished written notice setting forth:

  (a)   the specific reason or reasons for the denial;     (b)   specific
reference to the pertinent provision of the Plan upon which the denial is based;
    (c)   a description of any additional material or information necessary for
the claimant to perfect the claim;     (d)   an explanation of the claim review
procedure under the Plan; and     (e)   a statement of the claimant’s rights to
bring a civil action under ERISA Section 502(a).

    Section 7.4 Appeals Procedure. So a claimant may appeal a denial of a claim,
the claimant or the claimant’s duly authorized representative may:

  (a)   request a review by written application to the Administrative Committee,
or its designate, no later than 60 days after receipt by the claimant of written
notification of denial of a claim;     (b)   review, free of charge, pertinent
documents; and     (c)   submit issues and comments in writing, whether or not
such information was considered in connection with the initial benefits
determination.

Section 7.5 Review. A decision on review of a denied claim shall be made not
later than 60 days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered within a reasonable period of time, but not later
than 120 days after receipt of a request for review. The decision on review
shall be in writing and shall include the specific reason(s) for the decision
and the specific reference(s) to the pertinent provisions of the Plan on which
the decision is based. Deference will not be afforded any prior benefits
determination.
If the claimant’s appeal is denied in whole or in part, he will be notified in
writing of the specific reasons for the decision. The denial notice will also
include the following information: (i) references to the specific Plan
provision(s) upon which the decision was based; (ii) a statement that, upon
written request and free of charge, the claimant will be provided reasonable
access to and copies of all documents, records and other information relevant to
this claim for benefits; and (iii) a statement of the claimant’s right to bring
a civil action under ERISA Section 502(a).
The Plan Administrative Committee is granted complete discretion and authority
to decide all claims (including any underlying factual determinations), and its
decision on review will be final and binding on all parties unless overturned by
a court.

 

11



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS PROVISIONS
Section 8.1 Contractual Obligation. The Plan shall create an unfunded, unsecured
contractual obligation on the part of the Employer to make payments from the
Participants’ Accounts when due. Payment of Account balances shall be made out
of the general assets of the Employer unless otherwise provided for by the
Employer.
Section 8.2 Unsecured Interest. No Participant or party claiming an interest in
a Participant’s Account shall have any interest whatsoever in any specific asset
of the Employer. To the extent that any party acquires a right to receive
payments under the Plan, such right shall be equivalent to that of an unsecured
general creditor of the Employer. Each Participant, by participating hereunder,
agrees to waive any priority creditor status for wage payments with respect to
any amounts due hereunder. The Employer shall have no duty to set aside or
invest any amounts credited to Participants’ Accounts under this Plan. Accounts
established hereunder are solely for bookkeeping purposes and the Employer shall
not be required to segregate any funds based on such Accounts.
Section 8.3 Withholding of Taxes. The Employer shall have the right to require
Participants to remit to the Employer an amount sufficient to satisfy federal,
state, and local withholding tax requirements, or to deduct from all payments
made pursuant to the Plan (or from a Participant’s other Compensation) amounts
sufficient to satisfy such withholding tax requirements. The Employer makes no
representations, warranties, or assurances and assumes no responsibility as to
the tax consequences of this Plan or participation herein.
Section 8.4 Amendment. The Company reserves the right to amend the Plan, from
time to time, in any manner that it deems advisable, by a resolution of the
Board or Administrative Committee. No amendment shall, without the Participant’s
consent, affect the amount of the Participant’s Supplemental Retirement Benefit
at the time the amendment becomes effective or the rights of the Participant to
receive a Supplemental Retirement Benefit.
Section 8.5 Termination. The Company reserves the right to terminate the Plan or
suspend contributions for any period of time and from time to time. No
termination shall, without the Participant’s consent, affect the amount of the
Participant’s Supplemental Retirement Benefit prior to the termination or the
right of the Participant to receive a Supplemental Retirement Benefit. In
addition, termination of the Plan shall not be a permitted distribution event,
except to the extent permitted under Section 409A of the Code without imposition
of the additional tax set forth in Section 409A(a)(1)(B) of the Code.

 

12



--------------------------------------------------------------------------------



 



Section 8.6 No Assignment. The Participant shall not have the power to pledge,
transfer, assign, anticipate, mortgage or otherwise encumber or dispose of in
advance, any interest in amounts payable hereunder or any of the payments
provided for herein, nor shall any interest in amounts payable hereunder or in
any payments be subject to seizure for payments of any debts, judgments, alimony
or separate maintenance, or be reached or transferred by operation of law in the
event of bankruptcy, insolvency or otherwise.
Section 8.7 Successors and Assigns. The provisions of the Plan are binding upon
and inure to the benefit of the Employer, its successors and assigns, and the
Participant, his beneficiaries, heirs, legal representatives and assigns.
Section 8.8 Governing Law. Except to the extent preempted by applicable federal
law, the Plan shall be subject to and construed in accordance with the laws of
the State of Texas.
Section 8.9 No Guarantee of Employment. Nothing contained in the Plan shall be
construed as a contract of employment or deemed to give any Participant the
right to be retained in the employ of the Employer or any equity or other
interest in the assets, business or affairs of the Employer. No Participant
hereunder shall have a security interest in any assets of the Employer to secure
the Employer’s obligations to pay any Supplemental Retirement Benefits.
Section 8.10 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan, but the Plan shall be construed and enforced
as if such illegal or invalid provision had never been included herein.
Section 8.11 Notification of Addresses. Each Participant and each beneficiary
shall file with the Administrative Committee, from time to time, in writing, the
post office address of the Participant, the post office address of each
beneficiary, and each change of post office address. Any communication,
statement or notice addressed to the last post office address filed with the
Administrative Committee (or if no such address was filed with the
Administrative Committee, then to the last post office address of the
Participant or beneficiary as shown on the Company’s records) shall be binding
on the participant and each beneficiary for all purposes of the Plan and neither
the Administrative Committee nor the Company shall be obliged to search for or
ascertain the whereabouts of any Participant or beneficiary.

 

13